NO. 07-05-0148-CV

                                IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                     APRIL 28, 2005

                           ______________________________

                        TERRY WAYNE COCHRAN, APPELLANT

                                            V.

                      SHEQURITO BALDWIN, ET AL., APPELLEES

                         _________________________________

             FROM THE 278TH DISTRICT COURT OF WALKER COUNTY;

                NO. 22861; HONORABLE KENNETH KEELING, JUDGE
                       _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                 MEMORANDUM OPINION


       On February 28, 2005, a pro se notice of appeal was filed with the 278th Judicial

District of Walker County by Terry Wayne Cochran. The Fourteenth Court of Appeals

received a copy of the notice of appeal and on March 14, 2005, the clerk of that court

advised appellant by letter that the filing fee of $125 was due. The case was transferred to

this court on April 8, 2005.1



       1
      The case was transferred pursuant to a docket equalization order of the Texas
Supreme Court.
       By letter dated April 15, 2005, the clerk of this court notified appellant that the filing

fee had not been received, see Tex. R. App. P. 5. The clerk’s letter likewise advised that

failure to pay the filing fee may result in dismissal of the appeal. See Tex. R. App. P.

42.3(c).


       The filing fee has not been paid.2 Accordingly, this appeal is dismissed. Tex. R. App.

P. 42.3(c).




                                            James T. Campbell
                                                Justice




       2
       This court received correspondence from appellant stating that an affidavit of
indigence was purportedly filed with the Fourteenth Court of Appeals on March 22, 2005.
The Fourteenth Court of Appeals has no record of its receipt. Even if filed on March 22,
2005, the affidavit would not have been filed within the fifteen day extension allowed by
Texas Rule of Appellate Procedure 20.1. Tex. R. App. P. 20.1(c)(3). See Holt v. F.F.
Enterprises, 990 S.W.2d 756 (Tex.App.–Amarillo 1998, pet. denied).

                                              -2-